DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10/604,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of reference claims 1 and 9, from the ‘446 patent, explicitly teach each and every limitation of claim independent 16 and dependent claim 24, except for the limitation “wherein one or more nozzles are arranged in the melter bottom.” However, the ‘446 patent also discloses that submerged combustion burners (i.e. nozzles) are arranged at the melter bottom in an annular burner zone (i.e. burner circle), thereby anticipating the claim.
Regarding claim 17
The ‘446 patent discloses recovering heat from the cooling liquid (claim 15), and it would be obvious to recover all heat in the process, including from the hot fumes.
Regarding claim 18
The ‘466 teaches using the recovered heat to preheat raw materials (claim 3).
Regarding claim 19
The ‘446 patent discloses that the liquid melt may be withdrawn continuously or batchwise from the melter (claim 4).
Regarding claim 20
The ‘446 patent discloses that submerged burners are controlled so that the volume of the melt is increased by at least 8% as compared to the volume with no burners firing (claim 5).
Regarding claims 21-22
The ‘446 patent discloses the claimed toroidal melt flow pattern, and also shows such when simulated, as claimed (claims 6-7).
Regarding claim 23
	The ‘446 patent disclose that the flow vectors change orientation showing outward and then upward components (claim 8).
Regarding claim 25
The ‘446 patent discloses the distance between adjacent burners of about 250 to 1,250 mm (claim 12).
Regarding claims 26-27
The ‘446 patent discloses that the burners are inclined from the vertical axis or plane between 1 to 30 degrees towards the center of the melter (claim 13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734